NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            23-SEP-2020
                                            08:55 AM




                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


       FOODLAND SUPER MARKET, LTD, Plaintiff-Appellee, v.
       GLORIA K. WONG, as Trustee of the Wong 2006 Trust,
                       Defendant-Appellant


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                      (CIVIL NO. 16-1-051K)


                  ORDER APPROVING STIPULATION FOR
                DISMISSAL OF APPEAL WITH PREJUDICE
    (By:   Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)

           Upon consideration of the Stipulation for Dismissal of
Appeal with Prejudice (Stipulation), filed July 21, 2020, by
Plaintiff-Appellee Foodland Super Market, Ltd., the papers in
support, and the record, it appears that (1) the appeal has been
docketed; (2) the parties stipulate to dismiss the appeal with
prejudice and bear their own attorneys' fees and costs; (3) the
Stipulation is dated and signed by all parties appearing in the
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

appeal, or their counsel; and (4) dismissal is authorized by
Hawai#i Rules of Appellate Procedure Rule 42(b).
          Therefore, IT IS HEREBY ORDERED that the Stipulation is
approved and the appeal is dismissed with prejudice.         The parties
shall bear their own attorneys' fees and costs.
          DATED:   Honolulu, Hawai#i, September 23, 2020.

                                      /s/ Derrick H.M. Chan
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2